DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 7-8, 10-11, 15-16, 20-26, 28, 32, 41 and 48-52 are pending. 
Claim 20-23 and 50-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2021.
Claims 2-3, 7-8, 10-11, 15-16, 24-26, 28, 32, 41 and 48-49 will be examined on the merits.
Rejoinder
	In the Response to Election/Restriction entered on May 25, 2021, Applicant elected the peptide comprising the amino acid sequence of SEQ ID NO: 102 as the elected species.  The elected species is deleted in the Amended claims of October 19, 2021. Examiner has rejoined the antigenic peptide comprising the amino acid sequence of SEQ ID NO: 101 for prosecution.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other 

The disclosure is objected to because it contains disclosed sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821:  
(a) presents a definition for "nucleotide and/or amino acid sequences." 
(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by the use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 
 (e) A copy of the “Sequence Listing” referred to in paragraph (c) of this section must also be submitted in computer readable form (CRF) in accordance with the requirements of § 1.824. The computer readable form must be a copy of the “Sequence Listing” and may not be retained as a part of the patent application file. If the computer readable form of a new application is to be identical with the computer readable form of another application of the applicant on file in the Office, reference may be made to the other application and computer readable form in lieu of filing a duplicate computer readable form in the new application if the computer readable form in the other application was compliant with all of the requirements of this subpart. The new application must be accompanied by a letter making such reference to the other 
In this instance, Table 1 of the instant specification disclosed “Reference” sequences that are not immediately followed by a "SEQ ID NO:".  Furthermore, a CRF of all the disclosed sequences are also required.  Applicant is reminded to check the entire disclosure to ensure that all the disclosed sequences have proper sequence identifiers.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 3, 7, 10, 11, 16, 24, 28, 32 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
	Claims 2, 3, 7, 10, 11, 16, 24, 28, 32 and 41 are directed to an antigenic peptide comprising the amino acid sequence MLAVFLPMV (SEQ ID NO: 101).  However, this 

    PNG
    media_image1.png
    224
    1116
    media_image1.png
    Greyscale
.
see Lucas, et al., “The complete genome of Porphyromonas asaccharolytica DSM 20707”; submitted Apr 2011 to the EMBL/GenBank/DDBJ databases.  Thus, a peptide comprising or consisting of the amino acid sequence of SEQ ID NO: 101 a product of nature.  
In order to determine whether a claim is drawn to a judicial exception, the Alice/Mayo test is performed (see MPEP § 2106).  Alice/Mayo is a two part test consisting of Step 2A, a two prong test, and, possibly, Step 2B.  Claims 2, 3, 7, 10, 11, 16, 24, 28, 32 and 41 are directed to a natural phenomenon because the claims recite natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: a naturally occurring product or products that are not markedly different than naturally occurring products. Peptides comprising a naturally occurring amino acid sequence are clearly products that are not markedly different from the naturally occurring products.  Further, the carrier protein of claim 7 does not significantly alter the claimed natural phenomenon due to the fact that the specification allows the linkage between the peptide and the carrier protein to be non-covalent (Specification, p 10, ¶ 6), essentially leaving the biochemical properties of the natural phenomenon intact. Claims to nature-based products that focus on judicial exceptions can be show to recite 

Allowable Subject Matter
	Claims 48 and 49 are allowed. 
Claims 8, 15, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 48 and 49 are allowed because, although they do recite the judicial exception of the amino acid sequence comprising SEQ ID NO: 101, claims 48 and 49 pass the Alice/Mayo test.  Claims 48 and 49 pass Step 2A of the Alice/Mayo test (See MPEP § 2106.04 (II)(A)) because the claims recite additional elements that integrate the judicial exception into a practical application.  In the instant case, these additional elements are the use of the judicial exception as part of a method for the treatment of cancer.  Since treating cancer is a practical application, claims 48 and 49 pass the Alice/Mayo test without requiring Step 2B and thus claims 48 and 49 are not directed to a judicial exception.  
Alice/Mayo test, claims 8, 15, 25 and 26 do pass Step 2B of the Alice/Mayo test.  Claims 8, 15, 25 and 26 do not pass Step 2A of the Alice/Mayo test (See MPEP § 2106.04 (II)(A)) because, being composition-based claims, none of claims 8, 15, 25 and 26 recite elements that integrate the judicial exception into a practical application.  However, all of claims 8, 15, 25 and 26 do involve significant modifications or alterations to the natural phenomenon that constitute additional elements that, when the claims are taken as their respective wholes, amount to significantly more than the judicial exception.  Therefore, claims 8, 15, 25 and 26 all pass Step 2B of the Alice/Mayo test (see MPEP § 2106.05(I); MPEP § 2106) and thus are not directed to a judicial exception.  


Conclusion
Claims 2, 3, 7, 10, 11, 16, 24, 28, 32 and 41 are rejected.
Claims 8, 15, 25 and 26 are objected to.  
 	Claims 48 and 49 are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571.272.5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                  

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643